Citation Nr: 1221687	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  12-11 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether severance of service connection for amyotrophic lateral sclerosis (ALS) was proper.  

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) and/or housebound status. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 18, 1974, to August 20, 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In an April 2009 rating decision, the RO awarded service connection for ALS and assigned an initial 30 percent rating effective September 23, 2008.  In an August 2009 rating decision, the RO proposed severance of service connection for ALS.  Thereafter, in a May 2010 rating decision, the RO severed service connection for ALS, effective August 1, 2010.  In a June 2010 rating decision, the RO denied entitlement to SMC based on A&A and/or housebound status.  

In April 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  An April 2009 rating decision granted service connection for ALS effective September 23, 2008.

2.  At the time of the April 2009 rating decision and presently, the evidence indicates that the Veteran did not serve ninety days or more during a war period or after December 31, 1946; there is no competent evidence linking the Veteran's currently-diagnosed ALS to service.

3.  The April 2009 award of service connection for ALS is shown to have been clearly and unmistakably erroneous.

4.  Other than ALS, the Veteran has not established service connection for any disorder.


CONCLUSIONS OF LAW

1.  As the criteria for severance of service connection are met, the severance of service connection for ALS was proper.  38 U.S.C.A. §§ 1110, 1112, 5109A, 5112(b)(10) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(d), 3.303, 3.318 (2011).

2.  A retroactive award of special monthly compensation on account of the need of aid and attendance and/or being housebound due to ALS is prohibited as a matter of law.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.400(o)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Regarding the issue of whether severance of service connection for ALS was proper, the Board notes that this matter does not arise from adjudication of a claim made by the Veteran; rather it arises from a severance of service connection by the RO.  Therefore, it arises from action initiated by the RO, not the Veteran.  As will be discussed below, severance of service connection requires compliance with particular notification procedures under the law, and the RO satisfied these requirements in the instant case by an August 2009 letter.  Additionally, the Board observes that the Veteran was provided information regarding the laws and regulations applicable to a severance action (see rating decisions dated in August 2009 and May 2010, statement of the case dated in April 2012) as well as an opportunity to present testimony at an April 2010 hearing.

With regard to the claim for SMC, VCAA notice was provided in a July 2009 letter.  Regardless, the law, and not the evidence, is dispositive with respect to this issue.  Thus, any insufficiency in the notice provided is not prejudicial to the Veteran because no entitlement exists as a matter of law.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service and post-service treatment records.

As discussed above, the VCAA provisions have been considered, but do not apply in the instant case.  Nevertheless, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      Severance of Service Connection for ALS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans who have served ninety days or more during a war period or after December 31, 1946, certain chronic disabilities (such as ALS) are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).

Effective September 23, 2008, 38 C.F.R. § 3.318 established presumptive service connection for ALS manifested at any time after active duty service.  See 73 Fed. Reg. 54691 (Sept. 23, 2008) and 74 Fed. Reg. 57072 (Nov. 4, 2009).  The requirements to establish service connection for ALS on a presumptive basis are as follows:

(a) Except as provided in paragraph (b) of this section, the development of amyotrophic lateral sclerosis manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease.

(b) Service connection will not be established under this section:

(1) If there is affirmative evidence that amyotrophic lateral sclerosis was not incurred during or aggravated by active military, naval, or air service;

(2) If there is affirmative evidence that amyotrophic lateral sclerosis is due to the veteran's own willful misconduct; or

(3) If the veteran did not have active, continuous service of 90 days or more.

38 C.F.R. § 3.318 (2011).

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection is "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d).  See also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided in paragraph (i) of this section [concerning predetermination hearings], if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.


A review of the record shows that, in an April 2009 rating decision, the RO granted service connection for ALS.  In awarding service connection, the RO noted that although there was no evidence of ALS in the service treatment records, nor any medical evidence linking ALS to service, VA amended its regulations, effective September 23, 2008, to include ALS as a presumptive chronic condition.  VA's decision to include ALS among the presumptive chronic conditions was due to a November 2006 report by the Institute of Medicine (IOM) which concluded that development of ALS at any time after discharge or release from service is sufficient to establish service connection for that disease, if the veteran had active, continuous service of ninety days or more.  The Veteran's post-service treatment records show treatment beginning in May 2004 for symptoms later diagnosed as ALS.  Based on this record, the RO granted service connection on a presumptive basis effective September 23, 2008, the date of the change in the law.  

In an August 2009 proposed rating action, the RO advised the Veteran of the intent to sever service connection for ALS.  In concluding that severance was proper, the RO noted that the Veteran did not have ninety days of active, continuous service.  Rather, military records indicated that he was honorably discharged from the Navy after serving thirty-three days.  The provisions of 38 C.F.R. § 3.318 were therefore not applicable, and as there was no competent evidence linking the Veteran's ALS to service, service connection was not proper.  Appropriate due process notice was provided in September 2009.  The Veteran requested and was afforded a personal hearing before RO personnel.  Thereafter, in a May 2010 rating decision, the RO determined that the earlier grant of service connection was clearly and unmistakably erroneous; and service connection for ALS was severed effective August 1, 2010.  Thus, the Board notes that the due process provisions of 38 C.F.R. § 3.105(d) were complied with.

Turning to the merits, the United States Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether clear and unmistakable error (CUE) is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that a CUE is a very specific and a rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313.

The Court has held that the same CUE standard that applies to a veteran's CUE challenge to a prior adverse determination under § 3.105(a) is also applicable in the Government's severance determination under § 3.105(d).  "Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof."  See Wilson v. West, 11 Vet. App. 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as 
§ 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.").  See also Graves, 6 Vet. App. at 170 (holding that clear and unmistakable error is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered in determining whether severance is proper under section 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  See Daniels, 10 Vet. App. at 480; cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court has reasoned that because section 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  The Court also has reasoned that "[i]f the Court were to conclude that . . . a service connection award can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella, 10 Vet. App. at 342-43.

As noted above, the RO's decision to sever service connection for ALS was based on its determination that the Veteran was not entitled to presumptive service connection pursuant to 38 C.F.R. § 3.318 because he did not have active, continuous service for a period of ninety days of more.  Also discussed above, at the time of the April 2009 rating decision, the record contained service and post-service treatment records which indicated a diagnosis of ALS approximately thirty years after service.  Since that time, the Veteran has submitted VA treatment records indicating continued treatment for ALS.  Additionally, in April 2010, following the RO's proposed action to sever service connection, the Veteran testified before a DRO.  At such hearing, he acknowledged that his only period of active duty service was the thirty-three days of Navy service noted in his military records.  The Veteran further testified that various physicians throughout the years had told him he was entitled to some type of VA compensation; he did not, however, indicate that any physician has specifically linked his ALS to his thirty-three days of active military service.  Indeed, on his original application for benefits, he noted that he was advised to file a claim based on ALS being added to a presumptive list of service-connected disabilities for "anyone who ever served on active duty in the military" and was submitting the claim on the advice of his VA nurse. 

Given the above, the Board must conclude that the April 2009 award of service connection for ALS did involve CUE, as the relevant statutory and regulatory provisions extant at that time were incorrectly applied.  Moreover, since then, the Veteran has not presented any competent evidence suggesting a relationship between his ALS and thirty-three days of active military service.  Accordingly, the severance of service connection for ALS, on the basis of CUE, was proper, and the appeal is denied.

      Entitlement to SMC based on A&A and/or housebound status

A claim for SMC based on A&A and/or housebound status was received at the RO in June 2009, at which time service connection was in effect for ALS.  However, prior to adjudication of that claim, action was taken to sever service connection for ALS, and a May 2010 rating decision severed service connection for this disability effective August 1, 2010.

In a June 2010 rating decision, the RO denied entitlement to SMC based on A&A and/or housebound status.  The RO noted that the Veteran was not currently entitled due to severance of service connection for ALS, but also that he was not factually entitled prior to the date of severance because he was not shown to be in need of SMC due solely to his ALS.  The RO noted the Veteran had several nonservice connected disabilities contributing to any need for A&A or being housebound. 

The Board notes, however, that although the Veteran had been service connected for ALS at the time he filed his claim for SMC, the award of service connection was found to be clearly and unmistakably erroneous from the outset.  In other words, the Veteran was paid benefits for ALS to which he was not legally entitled.  Although the law required that the Veteran's benefits be terminated prospectively following appropriate due process to avoid creating an overpayment, such effective date does not permit the award of additional benefits during the period the erroneous award of service connection was still in effect, simply because his claim for SMC was filed prior to the severance.  In this regard, VA regulations prohibit payment of increased benefits, which would include payments of SMC, where entitlement to the underlying disability has been severed.  Specifically, 38 C.F.R. § 3.400(o)(1) states that a "retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection."  Thus, although his claim for SMC was filed prior to the severance of service connection, a retroactive award of SMC due to the Veteran's ALS cannot be granted as a matter of law, as service connection for ALS has been severed and he has no other service-connected disabilities. 

In sum, a retroactive award of SMC benefits prior to the August 1, 2010 severance of service connection for ALS is precluded as a matter of law, and the claim must be denied.  As the law is dispositive, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Severance of service connection for ALS, effectuated by a rating decision of May 2010, was proper.

Entitlement to SMC based on A&A and/or housebound benefits is denied. 



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


